Citation Nr: 0515720	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability on a direct basis. 

2.  Entitlement to service connection for a low back 
disability on a direct basis. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




REMAND

The veteran had active military service from September 16 to 
November 5, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, wherein the RO denied claims of service 
connection for left knee and low back disabilities on a 
direct basis. 

Besides the issues listed above, the issues of entitlement to 
service connection for left ankle and psychiatric 
disabilities were developed for appellate review following 
the May 2003 rating decision.  By rating actions of September 
2003 and July 2004, the RO granted service connection for 
left ankle disability and psychiatric disability, 
respectively.  Accordingly, these issues are no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

As for the issues remaining on appeal, the Board notes that 
the RO developed for appellate review claims of service 
connection for left knee and low back disabilities on a 
direct basis.  In other words, when the claims were analyzed 
in the May 2003 decision on appeal, consideration was given 
to whether current left knee or low back disability was 
directly traceable to disease or injury that the veteran may 
have experienced during his period of military service.  
Later, after service connection was granted for a left ankle 
disability, and after the veteran had made arguments 
regarding a possible relationship between service-connected 
left ankle disability and the claimed disorders, the RO 
addressed claims of service connection for left knee and low 
back disabilities on a secondary basis.  See 38 C.F.R. 
§ 3.310 (2004).  This was done in February 2004, after the 
veteran had already perfected an appeal on a direct service 
connection basis.  The February 2004 decision was not 
appealed.  Consequently, the only service connection issues 
before the Board involve claims of service connection on a 
direct basis.  38 C.F.R. § 20.200 (2004) (the Board does not 
have jurisdiction to address an issue without a decision by 
the RO that is followed by a timely notice of disagreement 
and, after a statement of the case is issued, a timely filed 
substantive appeal.)

As for the direct service connection claims on appeal, the 
Board notes that the RO undertook additional evidentiary 
development after it issued the most recent supplemental 
statement of the case (December 1, 2003).  The additional 
development was directed at deciding the claim of service 
connection for a psychiatric disability and the secondary 
service connection claims mentioned above.  Although some of 
the evidence received after issuance of the December 2003 
supplemental statement of the case is duplicative of evidence 
previously received, and while much of it does not pertain to 
the left knee or low back, certain evidence pertains directly 
to the service connection claims on appeal to the Board.  
Significantly, a VA examination was conducted on December 15, 
2003, and the examiner provided specific medical opinion 
evidence as to the onset of both left knee and low back 
disabilities.  Because this relates to the issues on appeal 
before the Board, a supplemental statement of the case is 
required.  Nevertheless, it does not appear that one was 
provided.  38 C.F.R. § 19.31(b) (2004) (a supplemental 
statement of the case is required when the RO receives 
additional pertinent evidence after a statement of the case 
or most recent supplemental statement of the case has been 
issued and before the appeal is certified to the Board).  
This case is accordingly REMANDED to the RO for the following 
action:

The RO should review the entire record, 
take any additional adjudicatory action 
deemed appropriate on the claims of 
service connection for left knee and low 
back disabilities on a direct basis, and 
issue a supplemental statement of the 
case.  The veteran and his representative 
should be given opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 Department of Veterans Affairs


